Citation Nr: 1754990	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran was exposed to herbicides during his military service.

2.  The most probative evidence of record does not show the Veteran's Parkinson's disease is etiologically related to a disease, injury, or event in service, to include as secondary to his March 1967 motor vehicle accident.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from June 1964 through June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript is of record.

The Board notes that additional evidence was submitted after the November 2013 Statement of the Case.  However, the Veteran waived Agency of Original Jurisdiction (AOJ) review during the February 2017 Board hearing and again in a written waiver dated October 2017.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.

Herbicide Exposure

The Veteran asserts that his Parkinson's disease is secondary to exposure to herbicides while stationed at Fort Gordon in 1964.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The list of diseases associated with herbicide exposure includes Parkinson's disease.  38 C.F.R. § 3.309(e).

The Veteran did not have active service of a type or in an area that would qualify him for the presumption of herbicide exposure.  See, e.g., 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) and (iv).

Even though the Veteran is not entitled to the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307 (a)(6), he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to herbicides.

The evidence is against finding that the Veteran was exposed to herbicide agents during his active service. 

In support of his claim, the Veteran submitted a document noting that in 1964, helicopter spray tests were conducted on transmission lines by the Georgia Power Company and Tennessee Valley Authority in collaboration with Fort Detrick.  However, the document merely notes those tests were conducted in "GA & TN" but does not note any particular area of testing.  Simply because spraying was done in Georgia does not mean it was done in Fort Gordon.  Moreover, the document merely lists the year 1964, but not the months the spraying was done, so it is also not apparent that this encompassed the time the Veteran was there.  The Veteran does not actually claim he personally saw any spraying; rather, he states "it has been reported" that the spraying was done.  See 2011 notice of disagreement.  For these reasons, this document is not persuasive to show the Veteran was actually exposed to herbicides. 

Fort Gordon is a recognized site that tested or stored herbicide agents.  See List of Herbicide Test and Storage Sites at: http://www.publichealth.va.gov/docsagent orange/dod_herbicides_outside_vietnam.pdf.  However, the List of Herbicide Test and Storage Sites shows that herbicide testing was conducted at Fort Gordon from July 15, 1967 through July 17, 1967.  The Veteran was stationed at Fort Gordon for basic training in June 1964, several years prior to the herbicide testing at Fort Gordon.  For these reasons, this is also not persuasive evidence to show the Veteran was actually exposed to herbicides. 

The RO requested any information documenting the Veteran's claimed exposure to herbicides.  In August 2013, the RO received a response that there were no records of herbicide exposure.

The Board finds the Veteran was not exposed to herbicide agents, therefore discussion of direct service connection based on exposure to herbicide agents is not warranted on the facts in this case.

Motor Vehicle Accident

The Veteran asserts that in March 1967, he sustained a head injury in a Jeep accident and subsequently developed Parkinson's disease.  An x-ray report dated March 1967 noted the Veteran was in a Jeep accident.

Certain chronic diseases, such as paralysis agitans, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Moreover, certain chronic diseases, such as paralysis agitans, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence is against a finding that the Veteran sustained a traumatic brain injury while in service that subsequently led to his development of Parkinson's disease.

Service treatment records dated March 1967 note the Veteran was in a Jeep accident and x-rays were ordered of his right arm.  No other injuries or complaints were noted.  The accident occurred after the separation examination had been conducted, so there is nothing relevant in that report.  However, the service records do contain one additional treatment record, from May 1967, for itching of the eye.  There were no indications at that time - a little over two months after the accident - that the Veteran had any lingering injuries or symptoms following the accident. 

In October 1977, the Veteran was afforded a VA examination for his lumbar spine disability.  During the examination, he reported injuring his back in a Jeep accident in 1967.  He did not report head trauma, loss of consciousness, disorientation, headaches, or other symptoms suggesting he sustained a traumatic brain injury in the accident.  A report of examination dated March 1978 noted the Veteran reported a Jeep accident where he flipped out of and was pinned beneath the vehicle.  At the time, the Veteran reported experiencing low back pain, but did not report any head trauma or symptoms suggestive of head trauma.

Private treatment records note the Veteran sought treatment for a right hand tremor in September 2005 that began approximately six months prior.  He was diagnosed with parkinsonian syndrome, possibly Parkinson's disease.  The Veteran did not report his 1967 Jeep accident or any possible head trauma in his past medical history.  An August 2006 private treatment record noted the Veteran had worked in carpet repair and may have been exposed to solvents.  The Veteran's private medical records do not indicate that he reported any head trauma due to his 1967 Jeep accident until August 2010.  An August 2010 medical record indicates he reported his motor vehicle accident and the development of subsequent dysautonomia with difficulty controlling body temperature.  Additionally, he reported "freezing" episodes in the 1970 and 1980s.  The physician opined that the Veteran's past medical history raised the possibility of trauma-connected injury.

Initially, the Board notes that the Veteran was not diagnosed with a parkinsonian tremor or Parkinson's disease until September 2005.  Therefore, the record does not reflect that the Veteran was diagnosed with paralysis agitans to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of Parkinson's disease during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Veteran's claims of incurring a head injury during service with continuous symptoms since are not credible.  There is nothing in the contemporaneous service records that note head trauma, concussion, or loss of consciousness from the accident.  When he was treated two months after the accident for an eye issue, there was no report of continuing symptoms of any kind following the accident.  Additionally, for decades following service, when discussing the Jeep accident, the Veteran consistently reported injuring his back in the accident, but he never reported any head trauma, concussion or loss of consciousness.  Since he was discussing the accident and the injuries he received from it to medical providers, it would be expected that he would have mentioned something as significant as head trauma or loss of consciousness had it, in fact, occurred.  Private treatment records show the Veteran did not report his Jeep accident or head injury when he first sought treatment for his right arm tremor in September 2005.  When he saw Dr. Z. in 2006, the report shows his past medical history with no mention of history of head trauma.  In fact, the Veteran's post-service treatment records do not mention any sort of head trauma until August 2010, seven months after he submitted his VA claim for service connection for Parkinson's disease and five years following his original diagnosis.  The Veteran's report in August 2010 that he experienced "freezing" episodes in the 1970s and 1980s is not supported by his historical medical records or any other lay statements.  His medical records are completely silent for any reports of "freezing" or dysautonomia with difficulty controlling body temperature when he initially sought treatment.  Furthermore, although he filed a claim for his back condition after service, he did not, at that time, claim he had any other injuries or symptoms because of the accident.  Since he was clearly familiar with filing a claim for VA compensation, it is reasonable to assume that if he had, in fact, been having some type of symptoms since the accident, he would have claimed such.  The fact that he did not, coupled with the fact that his historical medical records and VA examinations show no such complaints, make his current allegations of continuous symptoms during and since service not credible.

The fact that the Veteran was not treated for any type of head trauma, nor did he report head trauma or loss of consciousness for decades when discussing the March 1967 accident, along with a complete lack of complaints for symptoms of head trauma, "freezing" episodes, or dysautonomia until after he had filed his claim for service connection for Parkinson's disease, weighs heavily against his claim.  Therefore, for all the foregoing reasons, the Veteran's claims that he incurred head trauma during service with continuity of symptomatology thereafter are not credible.

The record contains one VA examination and nexus statements from Dr. Z.   In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Veteran was afforded a VA examination to determine the etiology of his Parkinson's disease in October 2013.  The examiner noted that the Veteran's contention that his Parkinson's disease was due to head trauma in service was not supported by his service treatment records, as service treatment records were silent for any sort of head trauma or residuals from the motor vehicle accident.  The examiner opined it was less likely than not that his Parkinson's disease was etiologically related to his March 1967 Jeep accident because medical literature did not support a causal link between Parkinson's disease and a motor vehicle accident 40 years prior.  The Board finds the October 2013 VA examination to be probative medical evidence because the opinion is based on a thorough review of the Veteran's entire claims file, including his service treatment records.  After a complete review of the records, the examiner found that the Veteran's report of a head injury from his in-service motor vehicle accident was unsupported by the record, and opined it was less likely than not that his Parkinson's disease was etiologically related to service.

In May 2011, the Veteran submitted a nexus opinion from Dr. Z.  Dr. Z. opined the Veteran's Parkinson's disease was most likely related to service because he had a concussion and Parkinson's symptoms for 20 years.  The Veteran submitted another nexus statement from Dr. Z. dated in September 2016 (this is on a VA treatment record so it appears Dr. Z. also works for VA).  Dr. Z. noted that the prodrome of Parkinson's disease can occur for 20 to 30 years prior to the visible symptoms, and head trauma is a major risk factor for Parkinson's disease.  Dr. Z. opined it was more likely than not that the Veteran's in-service head injury predisposed him to Parkinson's disease.  However, as discussed above, the Board has determined that the Veteran was not credible in his report that he had an in-service head injury or subsequent continuity of symptomatology.  As there is no credible evidence, subjective or otherwise, that the Veteran sustained a head injury during his in-service motor vehicle accident, it follows that any physician's opinion relying on that evidence is flawed, as it is based solely on the Veteran's statements that the Board finds not credible.  

It is also of note that Dr. Z. had concluded in 2006 that the Veteran had "idiopathic" Parkinson's, which means no known cause, and there was no notation of prior head trauma at that time.  A 2005 record from Dr. S., who made the initial Parkinson's diagnosis, also noted it may be "idiopathic," but he also opined it could be related to oxidative stress effects from the Veteran's hemochromatosis (elevated iron levels).  None of the past medical history sections on Dr. S's records indicate a history of head trauma.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The elements for service connection for Parkinson's disease have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


